Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
At the general election in 1857, defendant Lattimore was elected Treasurer of Butte county, and entered upon the discharge of his duties on the first Monday in October of that year. His term of office was two years; but in 1859, the Legislature extended the term to the first Monday in January, 1860. The only bond given by him was executed at the commencment of the term; and the question is, whether the sureties upon this bond are responsible for his official conduct during the time for which the term was extended. The bond, as originally executed, bound the sureties for the performance of his duties during the period for which he was elected, and until the election and qualification of his successor. His successor was to be elected at the general election in 1859, and by the law, as it then stood, was to qualify and enter upon the duties of the office on the first Monday in October following. The bond was executed with reference to these provisions ; and we do not see upon what principle the Legislature could impose additional responsibility upon the sureties. They stand upon the terms of their agreement, and the enlargement of these terms, even if contemplated by the Legislature, was beyond the authority of that body. The provision of the bond in relation to the discharge of duties subsequently imposed has no application to a case of this nature. It only applies to such duties as may be required to be performed during the period of liability fixed by the bond, and cannot be construed as authorizing an extension of that period. The effect of the bond must be determined by the law in force at the time of its execution; and there could be no subsequent legislation increasing the liability of the sureties, except as provided in the bond itself. The time for which the term was extended was no part of the time in which they had agreed to be liable; and by no action of the Legislature could their liability be extended beyond *97that which they voluntarily assumed in executing the bond. They were to be bound, it is true, until the qualification of a successor, hut if the Legislature had not interposed, the period of liability would have been terminated, by such qualification, on the first Monday in October, 1859. So far as they are concerned, the effect of the extension was to create a new term, to commence at that time and continue until the first Monday in January, 1860. For the conduct of the Treasurer during this term they did not undertake to be responsible, and cannot, therefore, be held. The case of The People v. Aikenhead (5 Cal. 106) is similar in principle, and sustains the conclusions at which we have arrived.
Judgment reversed and cause remanded.